Filed 8/1/13 P. v. Cool CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----


THE PEOPLE,                                                                                  C073042

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. NCR81042,
                                                                                        NCR78848)
         v.

RYAN DANIAL COOL,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
         On March 23, 2010, defendant Ryan Danial Cool and two juvenile boys entered an
old warehouse and ransacked it, breaking and damaging many items. They were found in
possession of a flashlight and a baseball bat. Defendant entered a plea of guilty to second
degree burglary (Pen. Code, § 459) in case No. NCR78848. The court granted probation
for a term of three years subject to 270 days in county jail.
         On January 25, 2011, while on probation, defendant assaulted two juvenile girls in
a park with a bottle of alcohol, causing physical injury to them. In case No. NCR81042,
defendant entered a plea of guilty to two counts of assault with a deadly weapon (Pen.

                                                             1
Code, § 245, subd. (a)(1); counts I and IV) in exchange for a stipulated five-year term,
suspended, a grant of probation subject to 365 days in county jail with a waiver of
custody credits pursuant to People v. Johnson (1978) 82 Cal.App.3d 183, 188 (see also
People v. Johnson (2002) 28 Cal.4th 1050, 1054-1055), and dismissal of the remaining
counts and allegations. In case No. NCR78848, defendant admitted violating probation
by failing to obey all laws in exchange for reinstatement on probation with jail time
concurrent to time served in case No. NCR81042. The court sentenced defendant to the
five-year term (upper term of four years on count I, and one-third the midterm or one
year on count IV), suspended execution and granted probation in case No. NCR81042
and reinstated defendant on probation in case No. NCR78848.
       Defendant admitted violating probation in both cases by moving to Shasta County
without obtaining permission or notifying probation. The court sentenced defendant to
state prison for the previously imposed five-year term in case No. NCR81042 and a
consecutive one-third the midterm or eight months in case No. NCR78848.
       Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                 DISPOSITION

     The judgment is affirmed.



                                               HULL   , Acting P. J.



We concur:



     ROBIE              , J.



     MAURO              , J.




                                     3